Title: From John Adams to Benjamin Waterhouse, 27 February 1811
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy February 27th. 1811

As I read the Essays of The elegant Botanist as when they appeared in the Monthly Anthology, with much pleasure, I am very glad to learn from your kind Letter of the 25th that they are to appear together in a Volume. If our dear Countrymen had loved one another as well as Some of them do England and Scotland and if our Mecenas’s encouraged American Litterature as much as they do Scottish; this Volume would have appeared long ago, and an hundred others that lie Sleeping in Scattered and obscure Repositories.
Additions to them no doubt may be made, and the more the better: Corrections as far as I remember are very little Wanted.
The Compliment offered to me will be considered as an honor, not much deserved; for Fate has ordained that I should never have had it in my Power to do much good in any of the Capacities you mention. Yet it will be more flattering to me, than the long Dedications of dryden by which he, poor Genius! hoped to get bread; or the lying Dedications and Panegyricks of Dr Young by which he hoped to Purchase a Bishopric. Neither Bread nor Promotion as you very well know are to be expected from Compliments to your Friend

John Adams